                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA


LISA HOCKENBERRY,                                        )
                                                         )
                    Plaintiff                            )        Case No. 1: 18-cv-00325 (Erie)
                                                         )
VS.                                                      )
                                                         )
SCI CAMBRIDGE                                            )
SPRINGS/PENNSYLVANIA                                     )
DEPARTMENT OF                                            )
CORRECTIONS,                                             )        United States Magistrate Judge
                                                         )        Richard A. Lanzillo
                    Defendants                           )
                                                         )


                 OPINION AND ORDER ON DEFENDANTS' MOTION TO DISMISS

I.         Introduction

           Plaintiff Lisa Hockenberry, a former prisoner in the custody of the Pennsylvania

Department of Corrections ("DOC"), commenced this action against SCI-Cambridge Springs

and the DOC in the Court of Common Pleas of Erie County, Pennsylvania, on September 17,

2017. Plaintiff's Complaint asserted claims pursuant to 42 U.S.C. § 1983 for alleged violations

of her civil rights under the Eight Amendment to the United States Constitution. ECF No. 1;

Ex. 1. On October 22, 2018, Defendants removed the case to the United States District

Pennsylvania for the Western District of Pennsylvania pursuant to 28 U.S.C. §§ 1441 and 1446. 1

Presently pending before the Court is Defendants' motion to dismiss Plaintiffs Complaint

pursuant to Fed. R. Civ. P. 12(b)(6). 2 ECF No. 3.



1
    This Court has subject matter jurisdiction as the cause of action turns on a federal question. See 28 U.S.C. § 1331.
2
 The parties have consented to the jurisdiction of a United States Magistrate Judge to conduct all proceedings in this
case as authorized by 28 U.S.C. § 636(c). See ECF Nos. 9, 10.
         Because the Eleventh Amendment to the U.S. Constitution shields both SCI Cambridge

Springs and the DOC from liability on Plaintiffs claims, the Court will grant Defendants'

motion and dismiss all claims against these Defendants with prejudice. However, the Court will

grant Plaintiff leave to amend her Complaint to assert her § 1983 claim against parties against

whom the claim may be viable. 3

II.      Standard of Review

         A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal

sufficiency of the complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). In deciding a

motion to dismiss, the court is not opining on whether the plaintiff will be likely to prevail on the

merits; rather, the plaintiff must only present factual allegations sufficient "to raise a right to

relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)

(citing 5 C. Wright & A. Miller, Federal Practice and Procedure§ 1216, pp. 235-236 (3d ed.

2004)). See also Ashcroft v. Iqbal, 556 U.S. 662 (2009)). A complaint should only be dismissed

pursuant to Rule 12 (b )( 6) if it fails to allege "enough facts to state a claim to relief that is

plausible on its face." Twombly, 550 U.S. at 570 (rejecting the traditional 12 (b)(6) standard

established in Conley v. Gibson, 355 U.S. 41 (1957)). In making this determination, the court

must accept as true all well-pled factual allegations in the complaint and views them in a light

most favorable to the plaintiff. US. Express Lines Ltd. v. Higgins, 281 F.3d 383, 388 (3d Cir.

2002).




3
  On April 29, 2019, Plaintiff filed an Amended Complaint [ECF No. 12]. For the reasons discussed in Section 5 of
this Opinion and Order, the Court will strike this pleading without prejudice to Plaintiff's opportunity to file a
further Amended Complaint that addresses the deficiencies outlined below.

                                                        2
III.   Allegations of Plaintiffs Complaint and Defendants' Motion to Dismiss

       Plaintiff was incarcerated at SCI Cambridge Springs beginning "on or about

September 17, 2016 and thereafter." ECF No. 1; Ex. 1,, 4. In September of 2016, Plaintiff"put

Cambridge Springs Prison on notice that she had sedentary to light [duty] restrictions on work

activities due to a long history of back and hip problems including multiple back surgeries, spinal

fusion surgery with instrumentation and hip replacement." ECF No. 1; Ex. 1,, 6. These

restrictions included that Plaintiff not lift more than 5 to 10 pounds as well as "other exertional

and limitations on manual work." Id. Despite SCI Cambridge Springs' knowledge of Plaintiffs

restrictions, it required her to perform heavy labor and other strenuous activities, including

unloading trucks, lifting in excess of 50 pounds and other strenuous activities. ECF No. 1; Ex. 1,

, 7. When Plaintiff raised concerns about her safety in light of her medicial restrictions, "she

was informed that failure to perform the heavy-duty activities would result in an extended

sentence and/or additional punishment." ECF No. 1; Ex. 1,, 8. Given this choice, Plaintiff

"performed the heavy-duty tasks as required by Cambridge Springs Prison" and, as a result,

"suffered increased symptoms and new damage to her back." ECF No. 1; Ex. 1,, 6-9. Despite

her significantly worsening low back symptoms, "the claimant was denied adequate medical

care, was denied prescription medication and was given no diagnostic studies or other medical

intervention necessary to address her back complaints and/or prevent further worsening of her

condition." ECF 1; Ex.I, ,10. Based upon the foregoing allegations, Plaintiffs Complaint

asserted an Eighth Amendment claimfor damages pursuant to 42 U.S.C. § 1983 and "violation of

Pennsylvania Law." ECF 1; Ex.I,, 15.

       Defendants have moved to dismiss Plaintiffs Complaint on the grounds that the Eleventh

Amendment to the U.S. Constitution bars Plaintiffs suit against SCI Cambridge Springs and the



                                                  3
DOC, the only Defendants named in the original Complaint. Defendants accurately note that

Plaintiffs Complaint repeatedly alleges that the "Cambridge Springs Prison" acted with

deliberate indifference to Plaintiffs medical restrictions and failed to provide her with adequate

medical care, but it fails to identify any prison official or other person who engaged in the

conduct upon which Plaintiff bases her claim.

IV.     Analysis

        The Eleventh Amendment to the United States Constitution proscribes actions in the

federal courts against states, their agencies, and state officials acting within their official

capacities. Kentucky v. Graham, 473 U.S. 159, 165-67 (1985); Pennhurst State School &

Hospital v. Halderman, 465 U.S. 89 (1984). The DOC and the facilities that comprise the DOC

are agencies or arms of the Commonwealth of Pennsylvania and, as such, they are entitled to

Eleventh Amendment immunity unless an exception to such immunity applies. See Steele v.

Pennsylvania, 2009 WL 614800, at *8 (W.D. Pa March 6, 2009).

        Eleventh Amendment sovereign immunity is subject to three basic exceptions:

(1) Congress may specifically abrogate a state's sovereign immunity by exercising its

enforcement power under the Fourteenth Amendment; (2) a state may waive its sovereign

immunity by consenting to suit; or (3) under Ex parte Young, 209 U.S. 123 (1908), a state

official may be sued in his or her official capacity for prospective injunctive relief. See Coll.

Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd., 527 U.S. 666, 670 (1999); Koslow

v. Pennsylvania, 302 F.3d 161, 168 (3d Cir.2002); Hindes v. FD.IC, 137 F.3d 148, 165-66 (3d

Cir.1998). With respect to the first exception, it is well-settled that Congress did not intend to

abrogate the states' sovereign immunity by enacting§ 1983. Will v. Mich. Dep't of State Police,

491 U.S. 58, 66 (1989). Furthermore, Pennsylvania has unequivocally withheld its consent to



                                                   4
such suits. Section 8521 of Title 42 of the Pennsylvania Consolidated Statutes clearly states,

"Nothing contained in this subchapter shall be construed to waive the immunity of the

Commonwealth from suit in Federal courts guaranteed by the Eleventh Amendment of the

Constitution of the United States." 42 Pa. Cons.Stat.Ann.§ 8521(b); see also Lombardo v.

Pennsylvania, 540 F.3d 190, 196 n.3 (3d Cir.2008); Pa.Const.Art. I,.§ 11; 1 Pa.Cons.Stat.Ann.

§231 O; Lavia v. Department of Corrections, 224 F.3d 190, 195 (3d Cir. 2000). Because no

exception to Eleventh Amendment immunity applies here, the DOC and SCI Cambridge Springs

must be dismissed from this action.

V.     Plaintiffs Attempts to Amend

       In her December 19, 2018 response to Defendants' motion to dismiss, Plaintiff opposed

the motion on substantive grounds and, alternatively, requested leave to amend her complaint to

name individual defendants against whom a viable§ 1983 claim may be asserted. ECF No. 7.

By Order dated April 22, 2019, this Court found Plaintiffs alternative motion to amend her

complaint to be procedurally deficient pursuant to Fletcher-Harlee Corp. v. Pote Concrete

Contractors, Inc., 482 F.3d 247 (3d Cir. 2007), and directed Plaintiff to "file a motion for leave

to amend with a copy of her proposed amendment attached thereto[.]"). ECF No. 11.

Notwithstanding this Court's directive, on April 29, 2019, Plaintiff filed an Amended Complaint

[ECF No. 12], unnaccompanied by a motion and without leave of court or consent of the

Defendants. This filing was beyond the 21-day period during which Plaintiff could properly file

an amended complaint without leave or consent. See Fed.R.Civ. Pro. 15(a)(l). Further,

although the Amended Complaint identified individual officials as new defendants, it continued

to assert a § 1983 claim against the DOC and SCI Cambridge Springs. Accordingly, the

Amended Complaint also failed to address the substantive deficiency raised by Defendants'



                                                 5
motion to dismiss. Thus, even if the Court had opted to treat the Amended Complaint as

properly filed, it would not have mooted Defendant's motion to dismiss. Given the foregoing,

and in an effort to place this case on a proper procedural footing, the Court will strike the

Amended Complaint filed at ECF No. 12, but grant Plaintiff leave to amend her Complaint

subject to the holdings of this Order and applicable rules of court.

VI.    Leave to Amend

       The U.S. Court of Appeals for Third Circuit has instructed that if a civil rights complaint

is vulnerable to dismissal for failure to state a claim, the Court should permit a curative

amendment, unless an amendment would be inequitable or futile. Grayson v. Mayview State

Hosp., 293 F.3d 103, 108 (3d Cir. 2002). For the reasons stated above, Plaintiffs claims against

both named Defendants are clearly barred by the dotrine of soverign immunity such that any

attempt to amend the claim against them would be futile. Accordingly, the DOC and SCI

Cambridge Springs are dismissed from this action with prejudice. However, because it is not

clear that an amendment naming new individuals or entities would be futile, Plaintiff is granted

leave to file a curative amendment, in accordance with the Federal Rules of Civil Procedure, this

Court's Local Rules, and Orders of this Court in this action, on or before Friday, June 7, 2019.

Plaintiff is reminded that an amended complaint "is a new pleading which stands by itself as an

adequate complaint without reference to the complaint already filed," Williams v. Ferdarko,

2018 WL 3653272, at *1 n. 1 (W.D. Pa. Aug. 1, 2018), and that proper service of the amended

complaint must be made upon newly named defendants.




                                                  6
       It is so ordered.




                                           UNITED STATES MAGISTRATE JUDGE


Entered this 28 th day of May, 2019.




                                       7
